Title: To Thomas Jefferson from Levi Lincoln, 27 May 1804
From: Lincoln, Levi
To: Jefferson, Thomas


          
            Sir
            Washington May 27—1804
          
          In a letter, by the last evening’s mail, covering the inclosed from a young friend its author, he says, he transmits one copy of an address for my perusals, with a few more, which if it should be thought proper, I might present to such of my friends as would honor them with an acceptance. Mr Brazer is a young man of talents, of firmness, of zeal in the republican cause, and deserves the approbation of its friends—Knowing that it will provoke his ambition, and encourage his exertions to be informed that the Presidt. of the U.S. had received and had read, this elegant, spirited, and according to my taste, happily expressed discrimination between the principles and measures of your administration, and those of its opposers and of other countries, I could not deny myself the gratification of asking your permission, that it might find a conspicious place in that volume of political pamphlets which you may put into binding this year. If a similar boldness, severity, and independence was universally exhibited by republicans towards their unprincipled adversaries; If these insulting calumniators of men and measures were to be repaid for their falshood and malignity, in mortifying truths descriptive of themselves and their conduct, the made spirit of federalism would be expelled our country, a spirit of insolence, of haughtiness, and of a lust for domination, a spirit which “goeth not out by fasting and prayer” 
          I have the honor to be, Sir, with the highest esteem most respectfully your obt Sert
          
            Levi Lincoln 
          
        